      Case 1:20-cv-00475-AT-KNF Document 67 Filed 12/01/20 Page 1 of 1

                            David Abrams, Attorney at Law
                        305 Broadway Suite 601, New York, NY 10007
                  P.O. Box 3353, Church Street Station, New York, NY 10008
                             Tel. 212-897-5821 Fax 212-897-5811



December 1, 2020

To:     Hon. Analisa Torres                                   (by ECF)
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007


Re:     Paleja v. KP NY Operations LLC, Case No. 20cv475 (AT)

Dear Judge Torres:

        I represent the Plaintiff in the above-referenced action. I am writing in response
to counsel's letter of yesterday regarding the failure of the attorneys to meet face to face
in order to discuss settlement.

        I am a bit perplexed by Defendant's letter as he did not call me, email me, or reach
out to me in any way to schedule a settlement meeting before contacting the Court.
Although face-to-face meetings such as those contemplated by Your Honor's Order are
disfavored at the moment due to the epidemic situation, I have no objection to having
either a face-to-face meeting at the courthouse or meeting via a teleconferencing service.

        Accordingly, I have contacted Defendant's counsel by email and proposed three
dates and times for such a meeting.

        I would respectfully request that the Court disregard Defendant's letter and give
the attorneys the opportunity to schedule a settlement discussion without judicial
intervention.

         To the extent that Defendant is improperly seeking an extension of time to
complete discovery from Your Honor, I oppose such request for the reasons stated in my
letter of November 17, 2020 (Docket No. 64). I also note that Defendant's counsel made
no attempt at all to have an oral discussion with me before submitting his most recent
letter. Nor did he make any attempt to provide me with the opportunity to take part in a
joint letter to the Court.

                                                       Respectfully yours,

                                                       /s/ David Abrams

                                                       David Abrams

cc:     Defendant's Counsel
